

115 S1107 ES: Bankruptcy Judgeship Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 1107IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 28, United States Code, to authorize the appointment of additional bankruptcy
 judges, and for other purposes.1.Short titleThis Act may be cited as the Bankruptcy Judgeship Act of 2017.2.Extension of temporary office of bankruptcy judges in certain judicial districts(a)Temporary office of bankruptcy judges authorized by the Bankruptcy Judgeship Act of 2005Section 2(a)(2) of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121) is amended—(1)in subparagraph (A), by striking and (H) and inserting (H), (I), and (J);(2)in subparagraph (C)—(A)in clause (i), by striking 6 and inserting 11; and(B)in clause (ii), by striking 5 and inserting 10;(3)in subparagraph (D)(i), by striking 6 and inserting 11;(4)by striking subparagraph (E) and inserting the following:(E)District of MarylandThe 1st, 2d, and 3d vacancies in the office of a bankruptcy judge for the district of Maryland—(i)in the case of the 1st and 2d vacancies, occurring more than 5 years after the date of the enactment of this Act,(ii)in the case of the 3d vacancy, occurring more than 10 years after the date of enactment of this Act, and(iii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge,shall not be filled..;(5)in subparagraph (F)(i), by striking 6 and inserting 11;(6)in subparagraph (G)(i), by striking 6 and inserting 11;(7)in subparagraph (H)(i), by striking 6 and inserting 11; and(8)by adding at the end the following:(I)District of NevadaThe 1st vacancy in the office of a bankruptcy judge for the district of Nevada—(i)occurring more than 10 years after the date of the enactment of this Act, and(ii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge,shall not be filled.(J)Eastern district of North CarolinaThe 1st vacancy in the office of a bankruptcy judge for the eastern district of North Carolina—(i)occurring more than 10 years after the date of the enactment of this Act, and(ii)resulting from the death, retirement, resignation, or removal of a bankruptcy judge,shall not be filled..(b)Temporary office of bankruptcy judges authorized by the Bankruptcy Judgeship Act of 1992Section 2(b)(2) of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121) is amended—(1)in subparagraph (A)(i), by striking 5 and inserting 10; and(2)in subparagraph (B)(i), by striking 5 and inserting 10.3.Temporary office of bankruptcy judge authorized(a)AppointmentsThe following bankruptcy judges shall be appointed in the manner prescribed in section 152(a)(1) of title 28, United States Code, for the appointment of bankruptcy judges provided for in section 152(a)(2) of that title:(1)Two additional bankruptcy judges for the district of Delaware.(2)One additional bankruptcy judge of the middle district of Florida.(3)One additional bankruptcy judge for the eastern district of Michigan.(b)Vacancies(1)District of DelawareThe 6th and 7th vacancies in the office of a bankruptcy judge for the district of Delaware—(A)occurring more than 10 years after the date of enactment of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121); and(B)resulting from the death, retirement, resignation, or removal of a bankruptcy judge,shall not be filled.(2)Middle district of FloridaThe 1st vacancy in the office of a bankruptcy judge for the middle district of Florida—(A)occurring more than 5 years after the date of enactment of this Act; and(B)resulting from the death, retirement, resignation, or removal of a bankruptcy judge,shall not be filled.(3)Eastern district of MichiganThe 2d vacancy in the office of a bankruptcy judge for the eastern district of Michigan—(A)occurring more than 11 years after the date of enactment of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121); and(B)resulting from the death, retirement, resignation, or removal of a bankruptcy judge,shall not be filled.4.Bankruptcy fees(a)Amendments to title 28 of the United States CodeSection 1930(a)(6) of title 28, United States Code, is amended—(1)by striking (6) In and inserting ‘‘(6)(A) Except as provided in subparagraph (B), in’’; and(2)by adding at the end the following:(B)During each of fiscal years 2018 through 2022, if the balance in the United States Trustee System Fund as of September 30 of the most recent full fiscal year is less than $200,000,000, the quarterly fee payable for a quarter in which disbursements equal or exceed $1,000,000 shall be the lesser of 1 percent of such disbursements or $250,000..(b)Deposits of certain fees for fiscal years 2018 through 2022Notwithstanding section 589a(b) of title 28, United States Code, for each of fiscal years 2018 through 2022—(1)98 percent of the fees collected under section 1930(a)(6) of such title shall be deposited as offsetting collections to the appropriation United States Trustee System Fund, to remain available until expended; and(2)2 percent of the fees collected under section 1930(a)(6) of such title shall be deposited in the general fund of the Treasury.(c)Application of amendmentsThe amendments made by this section shall apply to quarterly fees payable under section 1930(a)(6) of title 28, United States Code, as amended by this section, for disbursements made in any calendar quarter that begins on or after the date of enactment of this Act.5.Clarification of rule
			 allowing discharge to governmental claims arising from the disposition of
			 farm
			 assets under chapter 12 bankruptcies(a)In
 generalSubchapter II of chapter 12 of title 11, United States Code, is amended by adding at the end the following:1232.Claim by a
				governmental unit based on the disposition of property used in a
			 farming
 operation(a)Any unsecured claim of a governmental unit against the debtor or the estate that arises before the filing of the petition, or that arises after the filing of the petition and before the debtor’s discharge under section 1228, as a result of the sale, transfer, exchange, or other disposition of any property used in the debtor’s farming operation—(1)shall be treated as an unsecured claim arising before the date on which the petition is filed;(2)shall not be entitled to priority under section 507;(3)shall be provided for under a plan; and(4)shall be discharged in accordance with section 1228.(b)For purposes of applying sections 1225(a)(4), 1228(b)(2), and 1229(b)(1) to a claim described in subsection (a) of this section, the amount that would be paid on such claim if the estate of the debtor were liquidated in a case under chapter 7 of this title shall be the amount that would be paid by the estate in a chapter 7 case if the claim were an unsecured claim arising before the date on which the petition was filed and were not entitled to priority under section 507.(c)For purposes of applying sections 523(a), 1228(a)(2), and 1228(c)(2) to a claim described in subsection (a) of this section, the claim shall not be treated as a claim of a kind specified in subparagraph (A) or (B) of section 523(a)(1).(d)(1)A governmental unit may file a proof of claim for a claim described in subsection (a) that arises after the date on which the petition is filed.(2)If a debtor files a tax return after the filing of the petition for a period in which a claim described in subsection (a) arises, and the claim relates to the tax return, the debtor shall serve notice of the claim on the governmental unit charged with the responsibility for the collection of the tax at the address and in the manner designated in section 505(b)(1). Notice under this paragraph shall state that the debtor has filed a petition under this chapter, state the name and location of the court in which the case under this chapter is pending, state the amount of the claim, and include a copy of the filed tax return and documentation supporting the calculation of the claim.(3)If notice of a claim has been served on the governmental unit in accordance with paragraph (2), the governmental unit may file a proof of claim not later than 180 days after the date on which such notice was served. If the governmental unit has not filed a timely proof of the claim, the debtor or trustee may file proof of the claim that is consistent with the notice served under paragraph (2). If a proof of claim is filed by the debtor or trustee under this paragraph, the governmental unit may not amend the proof of claim.(4)A claim filed under this subsection shall be determined and shall be allowed under subsection (a), (b), or (c) of section 502, or disallowed under subsection (d) or (e) of section 502, in the same manner as if the claim had arisen immediately before the date of the filing of the petition..(b)Technical and
			 conforming amendments(1)In
 generalSubchapter II of chapter 12 of title 11, United States Code, is amended—(A)in section 1222(a)—(i)in paragraph (2), by striking unless— and all that follows through the holder and inserting unless the holder;(ii)in paragraph (3), by striking and at the end;(iii)in paragraph (4), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following:(5)subject to section 1232, provide for the treatment of any claim by a governmental unit of a kind described in section 1232(a).;(B)in section 1228—(i)in subsection (a)—(I)in the matter preceding paragraph (1)—(aa)by inserting a comma after all debts provided for by the plan; and(bb)by inserting a comma after allowed under section 503 of this title; and(II)in paragraph (2), by striking the kind and all that follows and inserting a kind specified in section 523(a) of this title, except as provided in section 1232(c).; and(ii)in subsection (c)(2), by inserting , except as provided in section 1232(c) before the period at the end; and(C)in section 1229(a)—(i)in paragraph (2), by striking or at the end;(ii)in paragraph (3), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(4)provide for the payment of a claim described in section 1232(a) that arose after the date on which the petition was filed..(2)Table of
 sectionsThe table of sections for subchapter II of chapter 12 of title 11, United States Code, is amended by adding at the end the following:1232. Claim by a governmental unit based on the disposition of
				property used in a farming
				operation..(c)Effective
 dateThe amendments made by this section shall apply to—(1)any bankruptcy case—(A)that is pending on the date of enactment of this Act;(B)in which the plan under chapter 12 of title 11, United States Code, has not been confirmed on the date of enactment of this Act; and(C)relating to which an order of discharge under section 1228 of title 11, United States Code, has not been entered; and(2)any bankruptcy case that commences on or after the date of enactment of this Act.Passed the Senate September 5, 2017.Secretary